Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 - 3 allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior art Kaneko, US20160141675A1 teaches the following of claim 1:
Regarding claim 1, A fuel cell system comprising:
a fuel cell that includes a plurality of stacked fuel cell units;
a current sensor configured to acquire an output current of the fuel cell (current sensor (72) for detecting current generation of fuel cell)[0021];
a temperature acquisition unit configured to acquire a temperature of the fuel cell (temperature sensor (74) detects temperature of the fuel cell stack (20))[0035];
a cell unit voltage sensor configured to detect a voltage of each of the fuel cell units (cell voltage sensor (73) detects the voltage of cells)[0021]; and
a controller configured to control the fuel cell system (controller (70) for controlling the entire system)[0019],
wherein the controller is configured to
restrict the output current of the fuel cell when the voltage of the individual fuel cell unit becomes equal to or lower than a predetermined value in a warm-up operation (the output current of the fuel cell is restricted during a warmup operation based on the voltage level of the fuel cell)[0010][0011],

However, Kaneko fails to teach the final limitation as follows: wherein the controller is configured to stop an operation of the fuel cell system when a stop condition including that the voltage of the fuel cell unit is continuously equal to or lower than a predetermined voltage value for a predetermined time is satisfied after start of the warm-up operation.
The above limitations that Kaneko teaches are regarded as common in the art. However, the prior art fails to teach the controller of a fuel cell wherein in the instance of a failure of the warmup operation for a set amount of time measured by the cell output voltage to power down the fuel cell. The instant application further explains the improvement provided by this control is in the instance when the fuel cell is being started in subfreezing temperatures. The closest art to solving the same problem is Hoshi, US20170187053A1 wherein a warmup operation is performed based of the degree of freezing of the fuel cell [0005][0101][0103]. However, Hoshi differs from the instant application in that the warmup operation is terminated based on a temperature reading, and not a voltage reading of the fuel cell after a predetermined time. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724